Case 1:20-cr-00078-AT Document 242 Filed O9}—

  

DOCUMENT
ELECTRONICALLY FILED

DOC#
DATE FILED: _ 9/7/2021

JAMES E. NEUMAN, P.

Attorney at Law
100 Lafayette Street — Suite 501
New York, New York 10013

TEL 212-966-5612
FAX 646-651-4559
www.jamesneuman.com
james@jamesneuman.com

September 7, 2021

BY ECF

Hon. Analisa Torres

United States District Judge
United States Courthouse
40 Foley Square

New York, NY 10007

Re: United States v Shalik Jenkins, 20 Cr. 78 (AT)
Your Honor:

I represent Shalik Jenkins in the referenced case and write to join in the requests by
anumber of the co-defendants to extend the time for filing motions until October 22, 2021. As others
have noted, the parties are engaged in plea negotiations and an extension of time may facilitate

resolution of this case.

The government consents to this application.

GRANTED. By October 22, 2021, Defendant shall submit any pretrial motions. By
November 19, 2021, the Government shall submit any opposition. By December 3,
2021, Defendant shall file his reply, if any.

SO ORDERED.

Dated: September 7, 2021
New York, New York

On

ANALISA TORRES
United States District Judge

 
